Exhibit 10.18

 

NEIMAN MARCUS, INC.

AMENDED AND RESTATED STOCK OPTION GRANT

AGREEMENT

(Non-Qualified Stock Options)

 

THIS Second Amended and Restated Stock Option Grant Agreement (this “Agreement”)
is made effective as of this 28th day of March, 2012 between Neiman Marcus, Inc.
(the “Company”) and Burton M. Tansky (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of November 29, 2005, amended as of January 1, 2009 and amended and
restated as of April 1, 2010 (the “Existing Option”); and

 

WHEREAS, the Participant consented to certain amendments to the Existing Option
pursuant to the Non-Qualified Stock Option Amendment Letter, dated March 2, 2012
(the “Amendment Letter”).

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Amended and
Restated Stock Option Grant Agreement in its entirety as follows:

 

1.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Fair Value Option with respect to 7,269.3851
shares of Common Stock of the Company and a Performance Option with respect to
5,668 shares of Common Stock of the Company, such that the total number of
shares of Common Stock of the Company granted to the Participant hereunder as a
Non-Qualified Stock Option is 12,937.3851 shares (the “Option”).

 

2.             Grant Date.  The Grant Date of the Performance Option is April 1,
2010 and the Grant Date of the Fair Value Option is November 29, 2005.

 

3.             Incorporation of Plan.  Except as provided herein, all terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  All capitalized terms used and not defined herein
shall have the meaning given to such terms in the Plan.  Pursuant to the terms
of the Amendment Letter, to which the Participant consented by timely signing
and returning (and not revoking) the Acceptance Form (as such term is defined in
the Amendment Letter), the Participant agrees to the following amendments to the
Plan, and a waiver of any current or future rights (with respect to the Option
or any other award under the Plan) to the cash bonus amounts described in the
unamended version of Section 4.13(d) of the Plan, effective as of March 27,
2012:

 

·              Section 4.13(d) of the Plan will be deleted in its entirety and
replaced with the words “Intentionally Omitted.”

 

--------------------------------------------------------------------------------


 

·              Section 4.13(e) will be amended and restated to read as follows: 
Other Changes.  In the event of any change in the capitalization of the Company
or a corporate change other than those specifically referred to in Sections
4.13(a), (b) or (c) hereof, including without limitation the payment of an
extraordinary cash dividend, the Board shall, in its discretion, make such
adjustments in the number and kind of shares or other securities subject to
Options outstanding on the date on which such change occurs and in the per-share
Exercise Price of each such Option as the Board may consider appropriate to
prevent dilution or enlargement of rights.

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
Option is as set forth in the table below.

 

Number of Shares Underlying the Option

 

Type

 

Exercise Price

 

7,269.3851

 

Fair Value Option

 

$

1,227.50

 

472.3333
[Shares vested as of March 28, 2012]

 

Performance Option

 

$

992.50

 

2,479.74666
[Shares unvested as of March 28, 2012]

 

Performance Option

 

$

775.00

 

 

(b)           The portion of the Option that is a Performance Option shall have
an Accreting Exercise Price that shall increase at a 10.00% compound rate on
December 15, 2010 and each December 15 thereafter until the earlier to occur of
(i) the exercise of the Option, (ii) December 15, 2013, or (iii) the occurrence
of a Change of Control of the Company; provided, however, that the Exercise
Price shall cease to increase as provided herein on a portion of the outstanding
Performance Option following the sale by the Majority Stockholder of shares of
Common Stock as follows:  the pro rata portion of the Performance Option held by
a Participant with respect to which the Exercise Price shall cease to increase
shall be the portion of the Performance Option that bears the same ratio to the
total Performance Option held by a Participant as the total number of shares of
Common Stock sold by the Majority Stockholder bears to the total number of
shares of Common Stock owned by the Majority Stockholder immediately prior to
such sale.

 

5.             Exercise Dates. Except as otherwise provided herein, the Option
shall become exercisable as follows:

 

(a)           Fair Value Option Grant.  The Fair Value Option Grant is fully and
immediately exercisable.

 

(b)           Performance Option Grant.  A portion of the Performance Option
Grant with respect to 1,417 shares of Common Stock shall become exercisable
December 15, 2010 and the remaining portion of the Performance Option shall
become exercisable in thirty-six (36) equal monthly installments over the
thirty-six (36) months following December 15, 2010, beginning on January 15,
2011, until 100% of the Performance Option is fully exercisable; provided that
the Performance Option shall become fully exercisable on a Change of Control.

 

(c)           Forfeiture of Option.  Should the Participant’s employment be
terminated for Cause, the unexercised portion of the Option, whether or not then
exercisable, shall be immediately forfeited.

 

2

--------------------------------------------------------------------------------


 

6.             Expiration Date.  Subject to the provisions of the Plan and
Section 5(c) above, the exercisable portion of the Option will remain
exercisable until, and shall expire on, the earlier of:  (i) one year after a
Change of Control; or (ii) October 6, 2015.

 

7.             Net-Physical Settlement.  In the event that a Participant’s
Employment terminates due to death, Disability or Retirement or is terminated by
the Company without Cause or by the Participant for Good Reason, the Company
will permit such Participant to exercise all or any portion of his or her
outstanding Option, which is then vested and then exercisable or thereafter
becomes exercisable, through net-physical settlement (to satisfy both the
exercise price and applicable withholding taxes (at the minimum statutory
withholding rate)), to the extent permitted under Section 409A of the Code;
provided that the Company’s Chief Financial Officer makes a good faith
determination at such time and after reasonable efforts to consult with the
Company’s independent auditors that net-physical settlement of any such Option
would not produce materially less favorable accounting consequences for the
Company than if the exercise price for any such Option were paid in cash.  The
partial exercise of the Option, alone, shall not cause the expiration,
termination or cancellation of the remaining Option.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.  No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action.  It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.           Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan, except that the Participant is not
required to obtain the prior written approval by the Board of any proposed
Transfer to a Permitted Transferee during the lifetime of the Participant.  Each
Permitted Transferee shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under the Plan and this Agreement
and shall be entitled to all the rights of the Participant under the Plan and
this Agreement.  All shares of Common Stock obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Stockholders’ Agreement.

 

11.           Conflicts:  Interpretation of the Plan Provisions.  The terms of
this Agreement shall govern pari passu with the terms of the Plan, and the
parties hereby agree to work together to resolve any inconsistency between the
terms of the Plan and the terms of this Agreement.  Notwithstanding anything

 

3

--------------------------------------------------------------------------------


 

to the contrary in the Plan or this Agreement, the Board and the Participant
shall receive equal deference with respect to interpretations of the Plan and
this Agreement insofar as such interpretations affect the Option granted
hereunder.

 

12.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan.  This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.  Without limiting the generality
of the foregoing, the Participant acknowledges and consents to the terms of this
Agreement, notwithstanding any conflicts between the terms hereof and the terms
of the Employment Agreement.

 

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

15.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement, the Amendment Letter and the Option shall be final and
conclusive.  The Participant further acknowledges that, prior to the existence
of a Public Market, no exercise of the Option or any portion thereof shall be
effective unless and until the Participant has executed the Management
Stockholders’ Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

By:

/s/ Karen Katz

 

 

Karen Katz

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Burton M. Tansky

 

 

Burton M. Tansky

 

4

--------------------------------------------------------------------------------